Title: To Thomas Jefferson from Samuel J. Harrison, 9 September 1823
From: Harrison, Samuel J.
To: Jefferson, Thomas


Dear Sir
Lynchburg
Sepr 9th 1823
I have recd your much esteemed favor of — containing an extract of a Letter from mr professor Tickner, to your self; and thank you most sincerely, for your good wishes for the advancement of my son. He, now comes down to make his acknowledgments to you, for the Very Kind, and favorable attentions, that he recd from mr Tickner—In consequence of the Letters, that you were so good as to give him.He, also has a great desire to see the Buildings of the University; perhaps with the view of giving a minute description of them, to some of the professors at Harvard. In this, however, he has no expectation of troubling you.He expects to read Law with Mr Leigh, at Richmond; & if it will not put you to too much trouble, would thank you for a line to Mr Gilmore, or some other friend there.I am Dear Sir, With the most profound respect, yr Mo Ob. SrS J Harrison